870 F.2d 656Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Sheila M. BAILEY, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Sheila M. BAILEY, Defendant-Appellant.
Nos. 87-6003, 88-7620.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1988.Decided March 8, 1989.

Sheila M. Bailey, appellant pro se.
Debra Jean Prillaman, Robert William Jaspen, Office of the United States Attorney, for appellee.
Before CHAPMAN, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Sheila Bailey appeals from two orders of the district court which (1) dismissed two of the claims raised in her 28 U.S.C. Sec. 2255 motion to vacate sentence, and (2) denied her motion to reconsider its denial of relief on the remaining claims.  We affirm in both cases.


2
Although Ms. Bailey's appeal of the district court's order of December 1, 1986, which dismissed claims one and three, was premature, we find that the notice of appeal became valid when the district court entered its final judgment and disposed of her remaining claims before there was a ruling on her appeal.   See, e.g., Sacks v. Rothberg, 845 F.2d 1098 (D.C.Cir.1988);  Jetco Electronic Indus., Inc. v. Gardiner, 473 F.2d 1228, 1231 (5th Cir.1973).  We may, therefore, consider the merits of these claims.


3
Neither a grant of immunity nor the Fifth Amendment affords protection to a grand jury witness who is subsequently prosecuted for making false statements.   United States v. Apfelbaum, 445 U.S. 115 (1980).  Nor does Ms. Bailey provide any support for her claim of a conspiracy to withhold exculpatory evidence.  These two claims were properly dismissed.


4
Under Rule 60(b), Federal Rules of Civil Procedure, a motion to reconsider is committed to the sound discretion of the district court.   United States v. Williams, 674 F.2d 310 (4th Cir.1982).  After review of the Rule 60(b) motion and materials submitted with it, we can discern no reason for overturning the district court's prior order denying relief, and we find that the district court did not abuse its discretion in denying the motion.


5
Accordingly, the orders of the district court are affirmed.  We deny Ms. Bailey's motion to consolidate this appeal with No. 86-5685, United States v. Wright, and for discovery and transcription of grand jury proceedings.  We dispense with oral argument because the dispositive issues have recently been decided.


6
AFFIRMED.